internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-117337-00 date may re legend settlor son son son spouse spouse daughter trust date court year dear this is in response to your letter of date and prior correspondence in which you request a ruling on the application of the generation-skipping_transfer gst tax provisions of chapter of the internal_revenue_code to the proposed modification to trust on date settlor created trust an irrevocable inter_vivos_trust for the benefit of her three sons son son and son the trust agreement provides a separate trust fund for each son labeled trust a_trust b and trust c trust b was established for the benefit of son article i provides that son is to receive the net_income from trust b for life at his death trust b is to be held for the benefit of his widow if any and for the benefit of his surviving issue if any trust b provides for discretionary income distributions to his surviving widow to provide for her in a suitable manner in addition payments may be made in the trustee’s discretion to his surviving issue per stirpes unless there are special needs until the termination of trust b at the death of widow or son if no spouse survives son the trustees are to pay the entire net_income to son 1's issue per stirpes if son dies and leaves a widow and no issue the trustees are to pay the entire net_income to the widow as long as she lives or until trust b terminates trust b will terminate upon the expiration of a period of twenth years and eleven months after plr-117337-00 the last to survive of son son and son and their children living at the time of execution of trust b on termination trust b assets will be paid one-third to son 1’s surviving widow and two-thirds to his surviving issue per stirpes or all the assets will be paid to the surviving issue if the surviving_spouse is not living if the spouse survives but no issue survive trust b assets will be distributed one-third to the widow and two- thirds will be divided equally between the trusts established for son and son at any time if the widow and no issue are living_trust b assets will be distributed to trusts established for son and son in equal shares article iv provides that the trustees may accumulate income payable for the benefit of any beneficiary as they deem to be in the best interests of the beneficiary or expend the income to provide for the proper care support maintenance and education of a beneficiary if the income from any trust created under trust b is insufficient to provide the beneficiary with reasonable support care and comfort or is insufficient to meet the expenses of education illness death or other emergency the trustees may expend such part of the principal as is proportionate to the share of the current income that the beneficiary is entitled to receive son died in year survived by spouse and four children after son 1’s death a dispute arose regarding whether one of these children daughter was a descendant of son son had been married twice during his life first to spouse and subsequently to spouse daughter claimed to be a descendant of son through his marriage to spouse spouse and other descendants of son claimed that she is not a descendant or issue of son and is not entitled to a share of trust b litigation ensued the parties then entered into settlement negotiations with the assistance of a mediator the parties entered into a settlement agreement under the agreement daughter and her descendants will be declared beneficiaries of trust b and will be entitled to receive income and principal distributions from trust b as provided under the terms of trust however daughter and her descendants right to receive trust income and principal distributions will be limited to percent of the share in trust b they would have been entitled to as son 1’s daughter and descendants daughter’s and daughter’s descendants’ share of trust b will be partitioned and held in a separate trust daughter will be entitled to choose her own trustees to manage the partitioned trust the partitioned trust will be administered under the identical terms of trust b except that daughter and her descendants will be the only beneficiaries none of daughter’s share will be diverted to other beneficiaries spouse and other descendant’s of son the partitioned trust will terminate at the same time as trust b on date court approved the settlement agreement it is represented that trust was created and irrevocable before date and that no additions have been made to trust since date you have requested the following rulings plr-117337-00 trust b is exempt from the application of the generation-skipping_transfer_tax the partition of trust b will not result in a generation-skipping_transfer under chapter following the partition contemplated by the settlement agreement trust b and the partitioned trust will be exempt from chapter no distributions from or termination of trust b or the partitioned trust will be subject_to chapter sec_2601 imposes a tax on every generation-skipping_transfer section b a of the act and sec_26_2601-1 of the generation- skipping transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 b or c relating to property includible in the grantor’s gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from the application of chapter by b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining under what circumstances a modification judicial construction settlement agreement or trustee action with respect to a_trust that is otherwise exempt from gst tax under sec_26 b and will not cause the trust to lose its exempt status under sec_26_2601-1 a court approved settlement of a bona_fide issue regarding the administration of a_trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if - the settlement is the product of arm’s length negotiation’s and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing issues resolved in the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths and of their positions is a settlement that is within the range of reasonable outcomes plr-117337-00 in this case trust b was created and irrevocable before date also it is represented that no additions have been made to trust b since date consequently trust b is currently exempt from gst tax further after reviewing the facts presented and applicable law we believe the settlement satisfies the requirements of sec_26_2601-1 accordingly based on the representations made we conclude as follows trust b is currently exempt from application of the generation-skipping_transfer_tax the partition of trust b pursuant to the settlement agreement will not result in a generation-skipping_transfer under chapter the partition of trust b pursuant to the settlement agreement will not cause trust b or the partitioned trust to lose exempt status for generation-skipping_transfer_tax purposes no distribution from or termination of trust b or the partitioned trust will be subject_to chapter in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent enclosure copy for purposes sincerely yours george masnik chief branch office of the associate chief_counsel passthroughs and special industries
